DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-7, 11-14, 16, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Kim (U.S. Pub. No. 2016/0363770) discloses an apparatus for a virtual reality (VR) interaction (Kim, HMD 100 displays virtual reality images, Figure 1), comprising:
a housing to position in front of the eyes of a user (Kim, HMD 100, Figure 1), the housing including a mount for a virtual reality image source to display images for the VR interaction (Kim, The HMD 100 may modify the focal point of the virtual reality image displayed on the display at a designated time. Figure 1, ¶ [0150]); 
a focus unit to automatically initiate a vision-correction measurement adjustment in response to initiation of the VR interaction by the user (Kim, a head mounted display (HMD) apparatus by using an active element that varies a focal length, and that corrects the user eyesight automatically based on information stored based on measurements of the eyesight of left and right eyes and in association with user information, and a control method thereof. ¶ [0008]),

	Kim does not expressly teach 
separately adjustable right and left lenses; and
including to separately adjust a position of the right lens and a position of the left lens with respect to the mount, to provide separate right vision and left vision correction adjustments image for a user, the focus unit including an infrared (IR) source to transmit an IR signal towards the user’s eyes, when worn by then user, and to adjust the adjustable right and left lenses in response to measure reflections of the IR signal from the user’s eyes to generate the vision-correction measurement in response to initiation of the VR interaction by the user, the focus unit to automatically initiate a vision-correction adjustment based on the vision-correction measurement, including to separately adjust a position of the right lens and a position of the left lens with respect to the mount.
Kikuchi (Japanese Patent No. JP 3397832 B2) teaches a video display system mounted on a user’s head with a movable lens on an axis for a diopter correction (Kikuchi, the positive lens 11 is moved back and forth along the optical axis, Figure 2, ¶ 
However, Kikuchi does not teach the separate adjustment of these lens as claimed. Thus, a combination of Kim and Kikuchi, does not reasonably teach the lens.
Pamplona (U.S. Pub. No. 2016/0066780) teaches an apparatus for measuring the refractive condition of a user’s eye the focus unit including an infrared (IR) source to transmit an IR signal towards the user’s eyes, when worn by then user (Pamplona, the aberrometer is imaging a myopic eye… Because the myopic eye cannot focus far, the light converges at a point before the light sensor plane 214, 234 and the captured image becomes scaled.  The scaling factor is proportional to the correction required to give the individual normal eyesight… In the examples shown in FIGS. 2A and 2B: light from a collimated light source 201, 221 is reflected by a beamsplitter 203, 223 and then travels through the pupil 205, 1225 of a myopic human eye 207, 227 to a small point 209, 229 on the retina of the eye.  The light reflects back out of the pupil 205, 225 of the eye.  After the light leaves the eye, it travels through a SLM 211, 231 and an objective lens-system 213, 233 to a light sensor 215, 235. Figures 2A and 2B, ¶¶ [0036 and 0037]) (Pamplona, The term "light" means electromagnetic radiation of any frequency.  For example, "light" includes, among other things, visible light and infrared light. ¶ [0111]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s eye measurement system to include Pamplona’s aberrometer because such a modification is the result of simple substitution of one known element for another producing a predictable result. More 
Thus, Kim, as modified by Pamplona, teaches the infrared detection of eye characteristics.
Kim, as modified by Pamplona, does not expressly teach 
separately adjustable right and left lenses; and
including to separately adjust a position of the right lens and a position of the left lens with respect to the mount, to provide separate right vision and left vision correction adjustments image for a user, the focus unit including an infrared (IR) source to transmit an IR signal towards the user’s eyes, when worn by then user, and to adjust the adjustable right and left lenses in response to measure reflections of the IR signal from the user’s eyes to generate the vision-correction measurement in response to initiation of the VR interaction by the user, the focus unit to automatically initiate a vision-correction adjustment based on the vision-correction measurement, including to separately adjust a position of the right lens and a position of the left lens with respect to the mount.

separately adjustable right and left lenses (Hillis, two lenses or lens systems will be used, one for each eye of the subject, and that, while the operation of the lenses or lens systems will typically be the same, they will typically be adjusted separately to meet the individual needs of the two eyes. ¶ [0037])(Hillis, an adjustable lens system may be made up of multiple lenses or other optical elements.  Lens system adjustment may include moving one optical element with respect to another or with respect to the subject. ¶ [0054]); 
and to adjust the adjustable right and left lenses in response to measure reflections of the IR signal from the user’s eyes (Hillis, in certain embodiments, supplemental illumination of the eye may be provided by a light source 33 as depicted in FIG. 2, which may be, for example, an IR laser. ¶ [0057]).
However, Hillis does not teach the left and right lens adjusting position with respect to the mount as claimed.  
The cited prior art does not teach
including to separately adjust a position of the right lens and a position of the left lens with respect to the mount, to provide separate right vision and left vision correction adjustments image for a user, the focus unit including an infrared (IR) source to transmit an IR signal towards the user’s eyes, when worn by then user, measure reflections of the IR signal from the user’s eyes to generate the vision-correction measurement in response to initiation of the VR interaction by the user, the focus unit to automatically initiate a vision-correction adjustment based on the vision-correction measurement, including to separately adjust a position of the right lens and a position of the left lens with respect to the mount.
	A combination of the cited prior art does not reasonably teach the VR apparatus which automatically initiates a separate adjustment of the positions of the left lens and the right lens with respect to the mount as claimed.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 4-7, 11-13, and 21, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 14, Kim (U.S. Pub. No. 2016/0363770) discloses a method for a virtual reality (VR) interaction (Kim, HMD 100 displays virtual reality images, Figure 1), comprising:
detecting initiation of the VR interaction (Kim, a head mounted display (HMD) apparatus by using an active element that varies a focal length, and that corrects the user eyesight automatically based on information stored based on measurements of the eyesight of left and right eyes and in association with user information, and a control method thereof. ¶ [0008]);
automatically initiating a vision-correction measurement to detect a degree of myopia of eyes of a user of a VR system with an automatic optometry unit of the VR system (Kim, a head mounted display (HMD) apparatus by using an active element that varies a focal length, and that corrects the user eyesight automatically based on information stored based on measurements of the eyesight of left and right eyes and in association with user information, and a control method thereof. ¶ [0008])(Kim, Referring to FIGS. 7D and 7E, the active element 720 may generate the different mask pattern from the normal eyesight (FIGS. 7B and 7C) by the rotation and the translation of the micro-mirrors constituting the active element 720 of the optical ray 702 converged on the lens 710.  Herein, the optical ray 704 having the mask pattern formed and generated on the active element 720 may be formed on the front area of the user's retina 730 in FIGS. 7D and 7E, and the optical ray 706 for the user eyesight measurement may be separated and generated.  Thus, myopia can be measured by using the above process. Figures 7D and 7E, ¶ [0127]) in response to detection of initiation of the VR interaction by the user, including transmitting an infrared (IR) signal toward the user’s eyes, when the VR system is worn by the user and measuring reflections of the IR signal from the user’s eyes to generate the vision-correction measurement; and
automatically initiating a vision-correction adjustment based on the vision correction measurement in response to the initiation of the VR interaction by the user (Kim, a head mounted display (HMD) apparatus by using an active element that varies a focal length, and that corrects the user eyesight automatically based on ,
Kim continues to teach a lens 280 (Kim, Figure 2B) and a diopter modification system based on a measured user myopia (Kim, Figures 7A-8A, ¶ [0127]). Kim continues to teach the correction of the display images to correct for the user’s eyesight (Kim, The display 210 may provide images, and display corrected images suitable for the user's eyesight based on the left and right eye eyesight of a user which is measured, ¶ [0063])(Kim, the processor 220 may receive a command to adjust eyesight and a command to measure eyesight from a user through a touch input or a drag input to a touch screen of the HMD 100. ¶ [0072]).
Kim does not expressly teach 
in response to detection of initiation of the VR interaction by the user, including transmitting an infrared (IR) signal toward the user’s eyes, when the VR system is worn by the user and measuring reflections of the IR signal from the user’s eyes to generate the vision-correction measurement;
including separately adjusting a position of a left vision correction lens and a position of a right vision correction lens of the VR system to provide a vision-corrected image based on the degree of myopia detected.
Kikuchi (Japanese Patent No. JP 3397832 B2) teaches a video display system mounted on a user’s head with a movable lens on an axis for a diopter correction (Kikuchi, the positive lens 11 is moved back and forth along the optical axis, Figure 2, ¶ [0017])(Kikuchi, when the diopter correction is performed, the positive lens 11 is moved back and forth along the optical axis toward the negative lens 12, Figure 2, ¶ [0017]). 

Pamplona (U.S. Pub. No. 2016/0066780) teaches an apparatus for measuring the refractive condition of a user’s eye in response to detection of initiation of the VR interaction by the user, including transmitting an infrared (IR) signal toward the user’s eyes, when the VR system is worn by the user and measuring reflections of the IR signal from the user’s eyes to generate the vision-correction measurement (Pamplona, the aberrometer is imaging a myopic eye… Because the myopic eye cannot focus far, the light converges at a point before the light sensor plane 214, 234 and the captured image becomes scaled.  The scaling factor is proportional to the correction required to give the individual normal eyesight… In the examples shown in FIGS. 2A and 2B: light from a collimated light source 201, 221 is reflected by a beamsplitter 203, 223 and then travels through the pupil 205, 1225 of a myopic human eye 207, 227 to a small point 209, 229 on the retina of the eye.  The light reflects back out of the pupil 205, 225 of the eye.  After the light leaves the eye, it travels through a SLM 211, 231 and an objective lens-system 213, 233 to a light sensor 215, 235. Figures 2A and 2B, ¶¶ [0036 and 0037]) (Pamplona, The term "light" means electromagnetic radiation of any frequency.  For example, "light" includes, among other things, visible light and infrared light. ¶ [0111]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s eye measurement system to include Pamplona’s aberrometer because such a modification is the result of simple substitution of one known element for another producing a predictable result. More 
Thus, Kim, as modified by Pamplona, teaches the infrared detection of eye characteristics.
Kim, as modified by Pamplona, does not expressly teach 
including separately adjusting a position of a left vision correction lens and a position of a right vision correction lens of the VR system to provide a vision-corrected image based on the degree of myopia detected.
Additional prior art of Hillis (U.S. Pub. No. 2012/0236257) teaches a glasses system with automatic adjustment of the lens based on the user’s vision (Automatic, real-time lens adjustment may be used to correct the subject's near and far vision during routine activities or to provide vision enhancement beyond the physiological ranges of focal length or magnification in support of specialized activities. ¶ [0015]) with a lens system which adjusts the lenses (Hillis, two lenses or lens systems will be used, one for each eye of the subject, and that, while the operation of the lenses or lens systems will typically be the same, they will typically be adjusted separately to meet the individual . 
However, Hillis does not teach a VR system or the left and right lens adjusting position to provide a vision-correct image as claimed.  
The cited prior art does not teach
including separately adjusting a position of a left vision correction lens and a position of a right vision correction lens of the VR system to provide a vision-corrected image based on the degree of myopia detected.
	A combination of the cited prior art does not reasonably teach the VR apparatus which automatically initiates a separate adjustment of the positions of the left lens and the right lens as claimed.
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 16, 19, 20, and 22, these claims are allowable as they depend upon allowable independent claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.